ROTHENBERG, J.
The appellant, Luis A. Cudeiro (“Cudei-ro”), appeals the Final Administrative Paternity and Support Order entered by the State of Florida, Division of Administrative Hearings, establishing paternity and setting Cudeiro’s child support obligation. Because Cudeiro presented no evidence and failed to appear for the administrative hearing; and he has not provided this Court with either a transcript of the proceedings or a proper substitute, we affirm. See Taylor Creek Vill. Ass’n v. Houghton, 349 So.2d 1219, 1220 (Fla. 3d DCA 1977) (holding that it is the complaining party’s burden to demonstrate that the trial court’s findings and conclusions are clearly erroneous); see also Starks v. Starks, 423 So.2d 452, 453-54 (Fla. 1st DCA 1982) (finding that without a transcript of the hearing, the appellate court is unable to ascertain whether the lower court erred; noting that “[t]he appellant retains the burden of overcoming the presumption of correctness attributed to a trial court’s final judgment. Appellant’s burden includes a demonstration of error from the record, which he must supply”) (quoting Kauffmann v. Baker, 392 So.2d 13, 15 (Fla. 4th DCA 1980)).
Affirmed.